DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection is made in view of US 3613098 A Blasko; John Joseph. 

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “301” has been used to designate both mounting potion and mounting tray.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	Regarding claim 4, line 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 12-15 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3613098 A Blasko; John Joseph.
3.	Regarding claim 12, Blasko teaches an equipment assembly for attaching to an empennage of an aircraft, the equipment assembly comprising: a mounting structure attached to the empennage (fig.1, element 18 coupling device equal to mounting structure), wherein the mounting structure is shaped, at least in part, to conform to an access panel opening on the empennage of the aircraft (abstract, coupling device placed inside cavity), and wherein the mounting structure comprises equipment extending from one side of the mounting structure (figs. 3, element 21); and a cover configured to cover the equipment and the mounting structure (fig. 3, element 17).
4.	Regarding claim 13, Blasko teaches the assembly of claim 12, wherein the mounting structure is a tray comprising a planar base (fig. 3, element 19 is planar) and at least one mounting portion  (fig. 19 element 19) extending in parallel with or orthogonally to the planar base, the mounting portion configured to attach the mounting structure to the access panel opening or an adjacent area of the empennage (cols. 2&3, line 71-7).
5.	Regarding claim 14, Blasko teaches the assembly of claim 13, wherein the at least one mounting portion comprises at least one fastener or else is configured to allow one or more such fasteners to pass through the at least one mounting portion, through openings therein (cols. 2&3, line 71-7).
6.	Regarding claim 15, Blasko teaches the assembly of 12, wherein the cover comprises a lower portion comprising at least one fastener configured to attach the cover to the mounting structure, the access panel opening or an adjacent area of the empennage, or else is configured to allow one or more such fasteners to pass through the lower portion, through openings therein (cols. 2&3, line 71-7).
7.	Regarding claim 18, Blasko teaches the assembly of claim 12, wherein the equipment comprises one or more sensors , one or more pieces of recording equipment  and/or one or more electronic equipment  or systems, including electronic circuits (abstract, electric antenna).
8.	Regarding claim 19, Blasko teaches the assembly claim 12, further comprising cables extending from the equipment on the mounting structure (fig. 1, element 23).
9.	Regarding claim 20, Blasko teaches the assembly of claim 12, wherein the cover is configured to preserve the trim of the aircraft, and preferably conforms to the upper cross-sectional shape of an aerofoil (col. 2, lines 11-29).
10.	Regarding claim 21, Blasko teaches the assembly claim 12, wherein the cover is configured to protect the empennage and/or the aircraft and/or the mounting structure and/or the equipment mounted within the mounting structure from lightning (fig. 1, element 26).
11.	Regarding claim 22, Blasko teaches the assembly of claim 21, wherein the cover and/or the mounting structure is made from a conductive material, such as metal, that is capable of conducting energy from a lightning strike into the aircraft structure, preferably the empennage (col. 2, lines 35-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Blasko as applied to claims above and further in view of US 8063837 B1 Jennings; William C. et al.

12.	Regarding claim 1, Blasko teaches, A method of mounting equipment to an aircraft having an empennage (fig.1, element 18 coupling device equal to mounting structure), the method comprising; mounting equipment to a mounting structure (fig.1, element 18 coupling device equal to mounting structure) for mounting to the aircraft (fig. 1, element 11); removing an access panel from the outer skin of the empennage of the aircraft to reveal an access panel opening into the empennage (col. 2, lines 18, forming a cavity would require the removing of previous structure, examiner notes that there is no specific active explicit step of removing the access panel, as such, the step of removing would be obvious in the modification process); but fails to teach, attaching the mounting structure to or within the access panel opening such that at least a portion of the equipment extends beyond the outer skin of the empennage, Blasko further teaches, and wherein the shape of the mounting structure at least partly conforms to the shape of the access panel opening (abstract, coupling device placed inside cavity); and covering the mounting structure and the equipment mounted thereon with a cover (fig. 1, element 17), and attaching the cover to the mounting structure or the empennage (col. 2, lines 22-27).
However Jennings teaches; attaching the mounting structure to or within the access panel opening such that at least a portion of the equipment extends beyond the outer skin of the empennage (fig. 1, element 100 extends beyond the fuselage skin, element 106 where fuselage skin is equal to empennage skin).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of mounting equipment with equipment that extends beyond the skin in order to “…be tailored to specific aerodynamic requirements of the particular aircraft with which said radome 122 is implemented.” (col. 4, lines 1-3).
13.	Regarding claim 5, Blasko as modified teaches the method of claim 1, wherein the mounting structure is a tray comprising a planar base (fig. 3, element 20 is planar) and at least one mounting portion (fig. 3 element 22) extending in parallel with or orthogonally to the planar base, and wherein the step of attaching the mounting structure to or within the access panel opening comprises passing one or more fasteners through the at least one mounting portion to a corresponding one or more fastening sites in the access panel opening or in an adjacent area of the empennage. (col. 2, lines 46-50).
14.	Regarding claim 7, Blasko as modified teaches the method of claim 1, wherein the step of attaching the cover to the mounting structure or the empennage comprises passing one or more fasteners through a lower portion of the cover to a corresponding one or more fastening sites in the mounting structure, in the access panel opening or in an adjacent empennage structure (col. 2, lines 25-27).
15.	Regarding claim 8, Blasko as modified teaches the method of claim 1, wherein the equipment comprises one or more sensors, one or more pieces of recording equipment and/or one or more electronic equipment or systems, including electronic circuits (abstract, electric antenna).
16.	Regarding claim 9, Blasko as modified teaches the method of claim 1, further comprising the step of routing cables from the aircraft, preferably the aircraft cockpit or cabin, to the equipment on the mounting structure (fig. 1, element 23).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasko as applied to claims above, and further in view of US 20180351243 A1 Lewis; David J et al..
17.	Regarding claim 16 Blasko teaches 	the assembly of claim 14, but fails to teach wherein the mounting portion comprises openings that are spaced apart by a distance corresponding to the distance between fastening sites in the access panel opening or in an adjacent area of the empennage to which the mounting portion is to be attached. 
However Lewis teaches wherein the mounting portion comprises openings that are spaced apart by a distance corresponding to the distance between fastening sites in the access panel opening or in an adjacent area of the empennage to which the mounting portion is to be attached (fig. 14, elements 54, 58, and 64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of claim 14 taught by Blasko with the fastening sights taught by Lewis “…for controlling alignment with the supporting frame.” (para 0037).
18.	Regarding 17 Blasko teaches the assembly of claim 14, however Lewis teaches wherein the lower portion of the cover comprises openings  that are spaced apart by a distance corresponding to the distance between fastening sites in the mounting structure, in the access panel opening or in an adjacent area of the empennage to which the cover is to be attached (fig. 14, elements 54, 58, and 64).

Allowable Subject Matter
Claims 2-3, 6, 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art devices such as Blasko teaches equipment mounting structure to an empennage with a cover but fails to teach planar access inspection panel for providing access to the empennage, or removing fasteners from the access panel, or where prior to attaching the mounting structure, removing an anti-collision light. It would have not been obvious to one of ordinary skill in the art to add an access panel into the empennage with planar panel on top of the tailplane, and removing a light without the benefit of the present disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642